EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 19-21 are presented for examination.
	Applicant’s Information Disclosure Statement and Preliminary Amendment filed September 08, 2020 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
Examiner’s Amendment
In order to expedite prosecution and correct minor claim informalities, an Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
	In claim 1, line 1, after “lung”, ---of a subject in need thereof--- has been inserted.
	In claim 3, line 1, “claim 1” has been changed to ---claim 2---.
				   Reasons for Allowance				
The following is an examiner’s statement of reasons for allowance:
Claim 2 is representative of the claimed subject matter and reads: 
“A method of treating or preventing a lung infection or lung inflammatory condition in a subject in need thereof, the method comprising administering to the subject an inhibitor of inositol hexakisphosphate kinase 1 (P6K1).”
The Examiner has conducted a thorough search of the appropriate electronic data bases and has found no reference which contains subject matter which anticipates the claimed subject matter or would have served as a foundation for concluding that the claimed subject matter would have been obvious.  Also, claims 1-9 and 19-21, all claims pending, have been presented in a definite and enabled manner.
Accordingly, claims 1-9 and 19-21 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629
January 31, 2022